FILED
                            NOT FOR PUBLICATION
                                                                               SEP 3 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAY J. JOHN,                                     No.   20-35843

              Plaintiff-Appellant,               DC No. 4:20-cv-05008-SAB

 v.
                                                 MEMORANDUM*
QUALITY LOAN SERVICE CORP OF
WASHINGTON,

              Defendant,

 and

DEUTSCHE BANK NATIONAL TRUST
COMPANY; NATIONSTAR
MORTGAGE LLC, DBA Mr. Cooper,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                 Stanley A. Bastian, Chief District Judge, Presiding

                           Submitted September 1, 2021**
                               Seattle, Washington

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
Before:      HAWKINS, TASHIMA, and McKEOWN, Circuit Judges.

      Plaintiff-Appellant Jay John appeals the order of the district court denying in

part the motion by his attorney, Scott Stafne, to withdraw as John’s attorney or in

the alternative to “delay the briefing related to Defendants’ motion to dismiss until

such time as Stafne can recoup from the impact of the Covid-19 pandemic on his

ability to practice law.” We have jurisdiction under 28 U.S.C. § 1291, we review

for an abuse of discretion, LaGrand v. Stewart, 133 F.3d 1253, 1269 (9th Cir.

1998), and we affirm.

      1.     The district court did not violate the principle of party presentation.

See United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020) (explaining that

under the principle of party presentation “we rely on the parties to frame the issues

for decision and assign to courts the role of neutral arbiter of matters the parties

present” (quoting Greenlaw v. United States, 554 U.S. 237, 243 (2008))). The

district court decided only the issues Stafne raised and did not reach claims, issues,

or theories that the parties themselves did not present. In addition, the district

court had the authority to rule on Stafne’s motion without waiting for Defendants

to file a response.




                                           2
      2.     We reject John’s contention that the district court failed to consider

Stafne’s “personal situation” and the State’s Covid-19 orders. First, there is

nothing in the record to suggest that the court failed to consider Stafne’s

contentions, and we assume that the court did so. Second, the district court was not

required to reject Stafne’s factual contentions on the record. See Fed. R. Civ. P.

52(a)(3) (“The court is not required to state findings or conclusions when ruling on

a motion under Rule 12 or 56 or, unless these rules provide otherwise, on any other

motion.”). Third, district courts are not required to state on the record their reasons

for rejecting every argument made by a moving party in support of a motion. E.g.,

Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982).

      3.     Although John argues that the district court lacked the constitutional

authority to order Stafne to work in contravention of the State’s public health

orders, John has not shown any conflict between the State’s orders and the district

court’s order. The State’s orders required Washington residents to stay at home,

but included an exception for essential workers, including “[p]rofessional services,

such as legal or accounting and tax preparation services, when necessary to assist

in compliance with legally mandated activities and critical sector services.” Office

of the Governor, Proclamation 20-25, at p.3 & Appendix, at p. 11 (Mar. 23, 2020).




                                           3
      4.     The district court did not deny John his right to counsel. First, there is

no general right to counsel in civil cases. See Turner v. Rogers, 564 U.S. 431, 441

(2011); United States v. Sardone, 94 F.3d 1233, 1236 (9th Cir. 1996). Second, the

in forma pauperis statute upon which Stafne relies, 28 U.S.C. § 1915(e)(1), does

not apply here. Third, even if § 1915 applied, this case did not present exceptional

circumstances. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

2004) (“The decision to appoint such counsel . . . ‘is granted only in exceptional

circumstances.’” (quoting Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir.

1984), abrogated on other grounds by Neitzke v. Williams, 490 U.S. 319 (1989))).

      5.     The district court did not deny John due process by ruling on

Defendants’ motion to dismiss without affording him an opportunity to oppose the

motion. The court afforded John an opportunity to respond (even granting an

extension of time), but he failed to avail himself of that opportunity.

                                      •    !    •

      In sum, we hold that the district court did not abuse its discretion by denying

Stafne’s motion. Stafne failed to establish good cause to withdraw as counsel or

delay the proceedings indefinitely. AFFIRMED.1



      1
             Because we affirm, we need not address John’s argument that this
case should be reassigned to a different judge on remand.
                                           4